DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Upon further consideration, the restriction requirement of 9/24/20 is hereby withdrawn.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,759,272.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of US Pat 10,759,272 fully encompasses the subject matter of claims 1-6 of the current invention.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 1-2, the phrase “filler neck gas- and fluid-tight” is not understood.
In claim 2, line 2, “annular seal” lacks clear antecedent basis.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2 and 8, as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emmerich et al. (US 6,234,555).
Emmerich et al. disclose the claimed invention including a closure component for a tank of a motor vehicle for closing a filler neck 1 where the closure component includes a closure 24 fastened to a flap 36 which is fastened to a vehicle body of the motor vehicle such that it is movable into an open or closed position, the closure including a seal 74 which surrounds a “plug” 76 (Figure 1) which causes the closure to close against the filler neck, wherein the seal is pneumatically adjustable with the aid of an actuator comprising a pneumatic actuator 23 and a drive rod 5.  Reference Figures 2 and 4-6 especially.  The closure 24 is articulately fastened to the flap 36 at 38 and 65 as shown in Figure 8.

Claims 1-2 and 8, as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skudlarek (US 5,472,108).
Skudlarek discloses the claimed invention including a closure component for a tank of a motor vehicle for closing a filler neck 26 where the closure component includes a closure 34 being a plug 34 (see column 3, lines 16-21) fastened to a flap 24 (Figure 3) or element 36 which is fastened to a vehicle body 14 of the motor vehicle such that it is movable into an open or closed position, the closure including a seal 54 which causes the closure to close against the filler neck, wherein the seal is pneumatically adjustable with the aid of an actuator comprising a pneumatic actuator 38, 60.  Reference Figures 4 and 6 especially.  The closure is fastened to the flap in an articulated manner.  See Figure 3. 

Claims 1-3 and 7, as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE19845498.
DE19845498 discloses the claimed invention including a closure component for a tank of a motor vehicle for closing a filler neck where the closure component includes a closure/plug 6 fastened to a flap 5 which is fastened to a vehicle body of the motor vehicle such that it is movable into an open or closed position, the closure including a seal 16 which causes the closure to close against the filler neck, wherein the seal is pneumatically or mechanically adjustable with the aid of an actuator comprising a piston 23 (see the abstract).  Reference Figures 1-3.  Note the “tapering” at 14.  The seal independently changes shape as shown in Figures 1 and 2.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7, as understood, is rejected under 35 U.S.C. 103 as being unpatentable over  Skudlarek (US 5,472,108) in view of Wu (US 6,053,992).
Skudlarek discloses the claimed invention except for independent adjustment of the seal by changing a shape thereof.
Wu discloses a closure component where a cross section of the seal is mechanically adjusted in size as shown in Figures 3-7 and described in column 4, lines 43-59.
It would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to construct the closure component of Skudlarek so that the seal is mechanically adjusted in size as taught by Wu for a more air tight seal of the tank.

Claim 8, as understood, is rejected under 35 U.S.C. 103 as being unpatentable over  DE19845498 in view of PCT/EP99/05548.
DE19845498 discloses the claimed invention except for the closure being fastened to the flap in an articulated manner.

It would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to construct the closure component of  PCT/EP99/05548 so that the closure is fastened to the flap in an articulated manner as taught by PCT/EP99/05548 in order for the seal to engage the filler neck coaxially therewith.

Allowable Subject Matter

Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664.  The examiner can normally be reached on Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



Jdp
2/4/21